DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As per claim 1, it is indefinite as to what it means by the recitation “the intermediate switching stage … comprising a first number of switches per switching block with a second number of switching blocks in each switching group”, lines 15-18.   Claims 16 also has the same problem.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,754,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broadent version of the patented claims and anticipated by the patented claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-4,6-11,14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ren et al. (“Permutation Capability of Optical Cantor Network”).
As per claim 1, Ren et al. discloses in figure 3,  A permutation circuit comprising: a plurality of switching groups (upper half group and lower half group) each comprising a plurality of switching stages; for each switching group, a first subset of the plurality of switching stages (stages on the left of the middle column) receiving input data and inherent switch control settings for configuring the switchings, switching stages in the first subset clearly span to successively more adjacent switching blocks (rows of switching elements), each switching block clearly comprises a defined number of input and out data lines; for each switching group, a second subset of the plurality of switching stages (stages on the right of the middle column) generating an output data with an output pattern different from an input pattern of the input data inherently based on the switch control settings, switching stages in the second subset clearly span to successively fewer adjacent switching blocks; and an intermediate switching stage (the middle column) selectively coupling an output switching stage (a combination of four 2x2 SEs in third column) of the first subset with an input switching stage (a combination of four 2x2 SEs in fifth column) of the second subset, wherein the output switching stage belongs to a first (the upper half group) of the switching groups, the input switching stage belongs to a second (the lower half group), of the switching, and the intermediate switching stage spanning the plurality of switching groups and comprising a first number of switches (one 2x2 SE) per switching block with a second number of switching blocks in each switching group.as claimed. 	
	As per claim 3, Ren et al. discloses in figure 3 one or more of the plurality of switching stages is one of: a N by N switch, a 2N by 2N switch, and a 4N by 4N switch, N being an integer.  

	As per claim 6. Ren et al. discloses in figure 3 a first switching stage of the first subset directly receives the input data having the input pattern, and a second switching stage of the second subset directly produces the output data having the output pattern.  
 	As per claim 7, Ren et al. discloses in figure 3 outputs of the first switching stage are shuffled between the first switching stage and a second switching stage of the first subset.  
 	As per claim 8, Ren et al. discloses in figure 3 outputs of a switching stage of the second subset are unshuffled between a first switching stage of the second subset and the second switching stage.  
 	As per claims 9, Ren et al. discloses in figure 3 the intermediate switching stage has inputs coupled to outputs of the switching stage of the first subset and has outputs coupled to inputs of the input switching stage of the second subset, the output switching stage being the largest among switching stages of the first subset, and the input switching stage being the largest among switching stages of the second subset.  

 	As per claim 11, Ren et al. discloses in figure 3 two or more of the plurality of switching stages span a plurality of adjacent switching blocks of the plurality of switching blocks and at least one of the plurality of switching stages does not span the adjacent switching blocks.  
 	Claims 16-20 merely recite the corresponding operations recited claims 1,3-4,6-14 and 16-19, and therefore are rejected under the same rationale. 

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (“Permutation Capability of Optical Cantor Network”)
 	As claim 2, it is noted that Ren et al does not specifically disclose one or more of the plurality of switching stages is one of: a 16 by 16 switch, a 32 by 32 switch, and a 64 by 64 switch.  However, the feature would have been an obvious application to a person of ordinary skill in the art before the effective filing date of the claimed invention by the teaching of Ren in section 3.1 and the expansion discloses in figure 3.   	
 	As per claim 15, it would have been an obvious application/field of use to a person of ordinary skill in the art before the effective filling date of the claimed invention to provide the permutation circuit as a part of an artificial intelligence processor.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (“Permutation Capability of Optical Cantor Network”) in view of Szymaski (8,089,959)
It is noted that Ren et al does not specifically disclose the first and second data the switch control settings are stored in a memory coupled to the permutation circuit.  However, Szymaski in the same field on enveador suggest in the paragraph bridging column 3 and 4, the switch control settings are stored in a memory coupled to the permutation circuit (“the number of entries in a Frame Schedule should be relatively small since the entries may need to be stored in a controller close to the switch fabric and the memory taken up for table storage should be relatively small”).  Thus, it would have been obvious to a person of ordinary skill in the art before the effectively filling date of the claimed invention to store the switch control settings in a memory coupled to the permutation circuit as suggested by Szymaski because Szymaski is an analogous art in same field of endeavor, and in order to provide the switch control settings to the permutation circuit.

Claim(s) 1,3-4,6-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Regula (2013/0010326).
 	As per claim 1, Regula discloses in figure 7 a permutation circuit comprising: a plurality of switching groups (upper half group and lower half group) each comprising a plurality of switching stages; for each switching group, a first subset of the plurality of switching stages (in 500a) receiving input data and inherent switch control settings for configuring the switchings, switching stages in the first subset clearly span to successively more adjacent switching blocks (rows of switching elements); for each switching group, each switching block clearly comprises a defined number of input and out data lies; for each switching group a second subset of the plurality of switching 
	As per claim 3, Regula discloses in figures 7 and 8 one or more of the plurality of switching stages is one of: a N by N switch, a 2N by 2N switch, and a 4N by 4N switch.
	As per claim 4 and 14, the permutation circuit discloses in figure 7 of Regula is clearly to perform different permutations on the different input data based on the inherent switch control settings that would include a first plurality of the switch control settings configure the permutation circuit to perform first data permutations on the input data, and a second plurality of the switch control settings configure the permutation circuit to perform second data permutations on the input data different from the first data permutations.  

 	As per claim 7, Regula discloses in figure 8 outputs of the first switching stage are shuffled between the first switching stage and a second switching stage of the first subset.  
 	As per claim 8, Regula discloses in figure 7 outputs of a switching stage of the second subset are unshuffled between a first switching stage of the second subset and the second switching stage. 
 	As per claims 9, Regula discloses in figure 7 the intermediate switching stage has inputs coupled to outputs of the switching stage of the first subset and has outputs coupled to inputs of the input switching stage of the second subset, the output switching stage being the largest among switching stages of the first subset, and the input switching stage being the largest among switching stages of the second subset.  
 	As per claim 10, Regula discloses in figure 7 the permutation circuit is distributed across a plurality of switching blocks (each corresponding to a row of 2x2 switching blocks).  
 	As per claim 11, Regula discloses in figure 8 two or more of the plurality of switching stages span a plurality of adjacent switching blocks of the plurality of switching blocks and at least one of the plurality of switching stages does not span the adjacent switching blocks.  
  	Claims 16-20 merely recite the corresponding operations recited claims 1,3-4,6-14 and 16-19, and therefore are rejected under the same rationale. 
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regula (6,504,841).
 	As claim 2, it is noted that Regula et al does not specifically disclose one or more of the plurality of switching stages is one of: a 16 by 16 switch, a 32 by 32 switch, and a 64 by 64 switch.  However, the feature would have been an obvious application to a person of ordinary skill in the art before the effective filing date of the claimed invention in an expansion of the permutation circuit.	
 	As per claim 15, it would have been an obvious application/field of use to a person of ordinary skill in the art before the effective filling date of the claimed invention to provide the permutation circuit as a part of an artificial intelligence processor.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regula (2013/0010326) in view of Szymaski (8,089,959).
 	It is noted that Larson et al does not specifically disclose the first and second data the switch control settings are stored in a memory coupled to the permutation circuit.  However, Szymaski in the same field on endeavor suggest in the paragraph bridging column 3 and 4, the switch control settings are stored in a memory coupled to the permutation circuit (“the number of entries in a Frame Schedule should be relatively small since the entries may need to be stored in a controller close to the switch fabric and the memory taken up for table storage should be relatively small”).  Thus, it would have been obvious to a person of ordinary skill in the art before the effectively filling date of the claimed invention to store the switch control settings in a memory coupled to the permutation circuit as suggested by Szymaski because Szymaski is an analogous 

Applicant's arguments filed on 08/30/2021 have been fully considered, but the amended claims are not overcome the rejections, because both Ren and Regula also disclose the intermediate switching stage comprising a first number of switches which is one switch per switching block with a second number of switching blocks in each switching group as claimed. 	


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/CHUONG D NGO/Primary Examiner, Art Unit 2182